                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


UNITED STATES OF AMERICA,                   4:14-CR-20466-TGB

                 Plaintiff,

                                       ORDER DENYING MOTION
      vs.                             FOR RECOMMENDATION TO
                                        BUREAU OF PRISONS AS
DAVID OGBONNA,                                 MOOT

                 Defendant.


     On October 28, 2014, Defendant David Ogbonna pled guilty to

possession of a firearm in furtherance of a drug trafficking crime, a

violation of 18 U.S.C. §§ 924(c)(1)(A)–(i). ECF No. 16. On February 26,

2015, Defendant was sentenced to a prison term of sixty months followed

by three years of supervised release. ECF No. 20.

     On February 21, 2018, Defendant filed a motion requesting the

Court issue a recommendation to the Bureau of Prisons that Defendant

by placed in a halfway house six to nine months before his scheduled

release date of December 5, 2018. ECF No. 23.
        Bureau of Prisons records indicate that Defendant was released on

December 4, 2018.1             Accordingly, Defendant’s Motion to Grant

Recommendation (ECF No. 23) is DENIED AS MOOT. The Clerk shall

close the case.

    DATED this 25th day of October, 2019.

                                         BY THE COURT:


                                         /s/Terrence G. Berg
                                         TERRENCE G. BERG
                                         United States District Judge




1 Federal Bureau of Prisons, Online Inmate Locator (last visited Oct. 25, 2019, 11:23 AM),
https://www.bop.gov/inmateloc/ (BOP registration number 50322039).
